DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobashi’116 (US 2005/0105116), and further in view of Nakagiri’799 (US 2002/0016799) and Du’952 (US 2008/0018952).
     With respect to claim 1, Kobashi’116 teaches an image processing apparatus (Fig.2, item 13107) comprising: 
     a memory (Fig.2, items 319 and 314) that sequentially stores a plurality of read images read by a reading device [as shown in Fig.2, the multi-function printer 107 includes a scanner 2002 to scan a document. Therefore, the scanned image of the said document is stored in the RAM (Fig.2, item 319) and/or in the external memory (Fig.2, item 314) either permanently or temporary]; 5and 
     processing circuitry (Fig.2, item 312) configured to transfer read images from the memory to an external apparatus (Fig.2, item 100) (paragraph 175), and 
     10instruct an image forming device (Fig.20, item 317) to execute image formation with the read images [as shown in Fig.2, the multi-function printer 107 includes a printing unit 317 to perform printing. Therefore, the printer unit is considered to perform printing according to the scanned image generated from the scanner (Fig.2, item 2002 and paragraph 78)].  
     Kobashi’116 does not teach processing circuitry configured to transfer pairs of read images from the memory to an external apparatus in ascending order of priority in bookbinding to leave pairs of read images in the memory in descending order of priority in bookbinding, and 10instruct an image forming device to execute image formation with pairs of read images in descending order of priority in bookbinding. 
     Nakagiri’799 teaches the book bind is being configured to print with batches and each batch is be defined with the desired number of pages to be included (Fig.5B) and as shown in Fig.6, the batch-order can be configured with the ascending order or the descending order to be sent (paragraphs 67 and 68), and 
.     10instruct an image forming device to execute image formation with pairs of read images in descending order of priority in bookbinding [the print data is being printed according the printing mode (Fig.10 and paragraph 94)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobashi’116 according to the teaching of Nakagiri’799 to transmit the scanned image data for book bind printing to a printer for printing according to the configured print setting because this will allow the book bind printing to be executed more effectively.
     The combination of Kobashi’116 and Nakagiri’799 does not teach a processing circuitry configured to transfer pairs of read images from the memory to an external apparatus in ascending order of priority in bookbinding to leave pairs of read images in the memory in descending order of priority in bookbinding.
     Du’952 teaches that processing circuitry configured to transfer pairs of read images from the memory to an external apparatus in ascending order of priority to leave pairs of read images in the memory in descending order [the numbers of the scanned pages are being used to generate a file and then the said file is being transmitted to a PC (Fig.7, step S502 and S503). The remained scanned pages are being used to generate another files to be transmitted to the PC (paragraph 58). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize that pairs of read images from the memory are being transferred to an external apparatus in ascending order of priority to leave pairs of read images in the memory in descending order when the pages of the document are being scanned with the ascending order because this will allow the scanned images to be transmitted to a computer more effectively].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobashi’116 and Nakagiri’799 according to the teaching of Du’952 to have the multi-function printer (Fig.2, item 107 in Kobashi’116) to transmit the scanned image in batches to the host computer (Fig.2, item 100 in Kobashi’116) such that the pairs of the scanned image are being read and then to transmit them to the host computer (Fig.2, item 100 in Kobashi’116) in ascending order of priority in bookbinding to leave pairs of read images in the memory in descending order of priority in bookbinding when the pages of the document are being scanned with the ascending order (processing circuitry configured to transfer pairs of read images from the memory to an external apparatus in ascending order of priority in bookbinding to leave pairs of read images in the memory in descending order of priority in bookbinding) because this will allow the batches of scanned image to be obtained from the multi-function printer more effectively so that the host computer can instruct the multi-function to perform the bookbinding printing more effectively.  
     With respect to claim 2, which further limits claim 1, Kobashi’116 teaches an interface (Fig.2, item 318) configured to communicate with the external apparatus [as shown in Fig.2, the computer 100 (the external apparatus) communicates with the multi-function printer via the bi-direction interface 21], 
     Kobashi’116 does not teach 15wherein the processing circuitry sequentially transfers the pairs of read images from the memory to the external apparatus via the interface in ascending order of priority in bookbinding, after the execution of the image formation by the image forming device, acquires subsequent pairs of read images from the external apparatus via the interface in 20descending order of priority in bookbinding, and instructs the image forming device to execute the image formation with the acquired subsequent pairs of read images in descending order of priority in bookbinding.  
     Nakagiri’799 teaches instructs the image forming device to execute the image formation with the acquired subsequent pairs of read images in descending order of priority in bookbinding [as shown in Fig.6, the batch-order can be configured with the ascending order or the descending order to be sent (paragraphs 67 and 68) and the received patches of the documents are being printed (paragraph 77 and 78, and Fig.12, steps S1208-S1211).]  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobashi’116 according to the teaching of Nakagiri’799 to transmit the scanned image data to a printer for printing according to the configured print setting because this will allow the book bind printing to be executed more effectively.
     The combination of Kobashi’116, Nakagiri’799 and Du’952 does not teach wherein the processing circuitry sequentially transfers the pairs of read images from the memory to the external apparatus via the interface in ascending order of priority in bookbinding, after the execution of the image formation by the image forming device, acquires subsequent pairs of read images from the external apparatus via the interface in 20descending order of priority in bookbinding.
     Since Kobashi’116 has suggested that the document is being read by a multi-function printer and then transmitted to the document processing apparatus (paragraph 175), Nakagiri’799 has suggested that the book bind is being configured to print with batches and each batch is be defined with the desired number of pages to be included (Fig.5B), as shown in Fig.6, the batch-order can be configured with the ascending order or the descending order to be sent (paragraphs 67 and 68) and the batches of the document are being printed one by one (paragraphs 77-78), and Du’952 teaches that the numbers of the scanned pages are being used to generate a file and then the said file is being transmitted to a PC (Fig.7, step S502 and S503), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the multi-function printer (Fig.2, item 107 in Kobashi’116) to transmit the scanned image in batches to the host computer (Fig.2, item 100 in Kobashi’116) such that the pairs of the scanned image are being read and then to transmit them to the host computer sequentially (Fig.2, item 100 in Kobashi’116) in ascending order of priority in bookbinding when the pages of the document are being scanned with the ascending order and to acquire the remained batches of the document (subsequent pairs of read images) from the host computer sequentially (Fig.2, item 100 in Kobashi’116) via the interface in 20descending order of priority in bookbinding after the first batch of the document is being printed and the batches of document is being configured to be transmitted in the descending order (wherein the processing circuitry sequentially transfers the pairs of read images from the memory to the external apparatus via the interface in ascending order of priority in bookbinding, after the execution of the image formation by the image forming device, acquires subsequent pairs of read images from the external apparatus via the interface in 20descending order of priority in bookbinding) because this will allow a hard copy document to be regenerated more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobashi’116, Nakagiri’799 and Du’952 to have the multi-function printer (Fig.2, item 107 in Kobashi’116) to transmit the scanned image in batches to the host computer (Fig.2, item 100 in Kobashi’116) such that the pairs of the scanned image are being read and then to transmit them to the host computer sequentially (Fig.2, item 100 in Kobashi’116) in ascending order of priority in bookbinding when the pages of the document are being scanned with the ascending order and to acquire the remained batches of the document (subsequent pairs of read images) from the host computer sequentially (Fig.2, item 100 in Kobashi’116) via the interface in 20descending order of priority in bookbinding after the first batch of the document is being printed and the batches of document is being configured to be transmitted in the descending order (wherein the processing circuitry sequentially transfers the pairs of read images from the memory to the external apparatus via the interface in ascending order of priority in bookbinding, after the execution of the image formation by the image forming device, acquires subsequent pairs of read images from the external apparatus via the interface in 20descending order of priority in bookbinding) because this will allow a hard copy document to be regenerated more effectively.
     With respect to claim 4, which further limits claim 1, Kobashi’116 teaches further comprising the reading device (Fig.2, item 2002).  
     With respect to claim 5, which further limits claim 1, Kobashi’116 teaches further comprising the image 22Client Ref. No. FN202101754 forming device (Fig.1, item 317).  
     With respect to claim 8, it is a method claim that claims how the image processing apparatus of claim 1 to perform printing.  Claim 8 is obvious in view of Kobashi’116, Nakagiri’799 and Du’952 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference has disclosed an image processing apparatus to perform printing, the process (method) to perform printing is inherent disclosed to be performed by a processor in the image processing apparatus when the image processing apparatus performs the operation to perform printing.
     With respect to claim 9, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 9 claims how the image processing apparatus of claim 1 execute to perform printing.  Claim 9 is obvious in view of Kobashi’116, Nakagiri’799 and Du’952 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobashi’116 (US 2005/0105116), Nakagiri’799 (US 2002/0016799), Du’952 (US 2008/0018952) and further in view of Miyahara’035 (US 2017/0286035).
     With respect to claim 3, which further limits claim 1, Kobashi’116 teaches an interface (Fig.2, item 318) 25configured to communicate with the external apparatus (Fig.2, item 100). 
     Kobashi’116 does not teach wherein the processing circuitry sequentially transfers the pairs of read images from the memory to the external apparatus via the interface in ascending order of priority in bookbinding, and via the interface, instructs the external apparatus to execute image formation 30with the transferred pairs of read images in descending order of priority in bookbinding.  
     Du’952 teaches that wherein the processing circuitry sequentially transfers the pairs of read images from the memory to the external apparatus via the interface in ascending order [the numbers of the scanned pages are being used to generate a file and then the said file is being transmitted to a PC (Fig.7, step S502 and S503) and the remained scanned pages are being used to generate another files to be transmitted to the PC (paragraph 58). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to sequentially transfer the pairs of read images from the memory to the external apparatus via the interface in ascending order when the pages of the document are being scanned with the ascending order because this will allow the scanned images to be transmitted to a computer more effectively].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobashi’116 and Nakagiri’799 according to the teaching of Du’952 to have the multi-function printer (Fig.2, item 107 in Kobashi’116) to sequentially transfer the scanned image in batches having the pairs of read images to the host computer (Fig.2, item 100 in Kobashi’116) via the interface in ascending order when the pages of the document are being scanned with the ascending order (wherein the processing circuitry sequentially transfers the pairs of read images from the memory to the external apparatus via the interface in ascending order of priority in bookbinding) because this will allow the batches of scanned image to be obtained from the multi-function printer more effectively so that the host computer can instruct the multi-function to perform the bookbinding printing more effectively.  
     The combination of Kobashi’116, Nakagiri’799 and Du’952 does not teach via the interface, instructs the external apparatus to execute image formation 30with the transferred pairs of read images in descending order of priority in bookbinding
      Miyahara’035 teaches that a scanner provides a screen having copy button which instruction to perform copy operation (Fig.2A). The scanner transmits the scanned image data to a PC and then the PC transmits the received scanned image data to a printer for printing (Fig.2B).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobashi’116 and Nakagiri’799 and Du’952 according to the teaching of Miyahara’035 to have the multi-function printer (Fig.2, item 107 in Kobashi’116) to provide a copy button to instruct the host computer (Fig.2, item 100 in Kobashi’116) to forward the received scanned image data from the multi-function printer (Fig.2, item 107 in Kobashi’116) to the multi-function printer (Fig.2, item 107 in Kobashi’116) to perform printing because this will allow the copy operation to be performed more effectively when the host computer has a function to enhance the quality of the scanned image data.
      The combination of Kobashi’116 and Nakagiri’799, Du’952 and Miyahara’035 does not teach via the interface, instructs the external apparatus to execute image formation 30with the transferred pairs of read images in descending order of priority in bookbinding.
     Since Kobashi’116 has suggested that the document is being read by a multi-function printer and then transmitted to the document processing apparatus (paragraph 175), Nakagiri’799 has suggested that the book bind is being configured to print with batches and each batch is be defined with the desired number of pages to be included (Fig.5B), as shown in Fig.6, the batch-order can be configured with the ascending order or the descending order to be sent (paragraphs 67 and 68), Miyahara’035 teaches that a scanner provides a screen having copy button which instruction to perform copy operation (Fig.2A). The scanner transmits the scanned image data to a PC and then the PC transmits the received scanned image data to a printer for printing (Fig.2B), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the multi-function printer (Fig.2, item 107 in Kobashi’116) to provide a copy button to instruct the host computer (Fig.2, item 100 in Kobashi’116) to forward the scanned image data in descending order of priority in bookbinding received from the multi-function printer (Fig.2, item 107 in Kobashi’116) to the multi-function printer (Fig.2, item 107 in Kobashi’116) to perform printing (via the interface, instructs the external apparatus to execute image formation 30with the transferred pairs of read images in descending order of priority in bookbinding) because this will allow the copy operation to be performed more effectively when the host computer has a function to enhance the quality of the scanned image data.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobashi’116 and Nakagiri’799, Du’952 and Miyahara’035 to have the multi-function printer (Fig.2, item 107 in Kobashi’116) to provide a copy button to instruct the host computer (Fig.2, item 100 in Kobashi’116) to forward the scanned image data in descending order of priority in bookbinding received from the multi-function printer (Fig.2, item 107 in Kobashi’116) to the multi-function printer (Fig.2, item 107 in Kobashi’116) to perform printing (via the interface, instructs the external apparatus to execute image formation 30with the transferred pairs of read images in descending order of priority in bookbinding) because this will allow the copy operation to be performed more effectively when the host computer has a function to enhance the quality of the scanned image data.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobashi’116 (US 2005/0105116), Nakagiri’799 (US 2002/0016799), Du’952 (US 2008/0018952) and further in view of Nishikawa’897 (US 2002/0052897).   
     With respect to claim 6, which further limits claim 1,  the combination of Kobashi’116 and Nakagiri’799, Du’952 does not teach wherein the processing circuitry calculates an available print count from number of read images storable in the 5memory, transfers the pairs of read images from the memory to the external apparatus in ascending order of priority in bookbinding in accordance with a transfer rule of leaving the pairs of read images in the memory in descending order of priority in bookbinding, and holds pairs of read images in the memory in descending order of priority in 10bookbinding, number of the read images held in the memory being determined based on the available print count.  
     Nishikawa’897 teaches wherein the processing circuitry calculates an available print count from number of read images storable in the 5memory (Fig.6, step S607).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobashi’116, Nakagiri’799 and Du’952 according to the teaching of Nishikawa’897 to calculate the total number of physical page according the number of logical paper which are allocated to one physical page to be printed because this will allow the bookbinding to be printed more effectively.
     The combination of Kobashi’116, Nakagiri’799, Du’952 and Nishikawa’897 does not teach transfers the pairs of read images from the memory to the external apparatus in ascending order of priority in bookbinding in accordance with a transfer rule of leaving the pairs of read images in the memory in descending order of priority in bookbinding, and holds pairs of read images in the memory in descending order of priority in 10bookbinding, number of the read images held in the memory being determined based on the available print count.
     Since Kobashi’116 has suggested that the document is being read by a multi-function printer and then transmitted to the document processing apparatus (paragraph 175), Nakagiri’799 has suggested that the book bind is being configured to print with batches and each batch is be defined with the desired number of pages to be included (Fig.5B), as shown in Fig.6, the batch-order can be configured with the ascending order or the descending order to be sent (paragraphs 67 and 68) and the batches of the document are being printed one by one (paragraphs 77-78), Du’952 teaches the numbers of the scanned pages are being used to generate a file and then the said file is being transmitted to a PC (Fig.7, step S502 and S503), and Nishikawa’897 teaches calculating the total number of physical page according the number of logical paper which are allocated to one physical page to be printed, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to have the multi-function printer (Fig.2, item 107 in Kobashi’116) to transmit the scanned image in batches to the host computer (Fig.2, item 100 in Kobashi’116) such that the pairs of the scanned image are being read and then to transmit them to the host computer (Fig.2, item 100 in Kobashi’116) in ascending order of priority in bookbinding when the pages of the document are being scanned with the ascending order and to save the remained batches of the document in 20descending order of priority in bookbinding after the first batch of the document is being transmitted with the ascending order of priority in bookbinding to the host computer (Fig.2, item 100 in Kobashi’116) and to calculate the total number of physical page according the number of logical paper of the remained batches of the document in 20descending order of priority in bookbinding which are allocated to one physical page to be printed (transfers the pairs of read images from the memory to the external apparatus in ascending order of priority in bookbinding in accordance with a transfer rule of leaving the pairs of read images in the memory in descending order of priority in bookbinding, and holds pairs of read images in the memory in descending order of priority in 10bookbinding, number of the read images held in the memory being determined based on the available print count) because this will allow a hard copy document to be regenerated more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobashi’116, Nakagiri’799, Du’952 and Nishikawa’897 to have the multi-function printer (Fig.2, item 107 in Kobashi’116) to transmit the scanned image in batches to the host computer (Fig.2, item 100 in Kobashi’116) such that the pairs of the scanned image are being read and then to transmit them to the host computer (Fig.2, item 100 in Kobashi’116) in ascending order of priority in bookbinding when the pages of the document are being scanned with the ascending order and to save the remained batches of the document in 20descending order of priority in bookbinding after the first batch of the document is being transmitted with the ascending order of priority in bookbinding to the host computer (Fig.2, item 100 in Kobashi’116) and to calculate the total number of physical page according the number of logical paper of the remained batches of the document in 20descending order of priority in bookbinding which are allocated to one physical page to be printed (transfers the pairs of read images from the memory to the external apparatus in ascending order of priority in bookbinding in accordance with a transfer rule of leaving the pairs of read images in the memory in descending order of priority in bookbinding, and holds pairs of read images in the memory in descending order of priority in 10bookbinding, number of the read images held in the memory being determined based on the available print count) because this will allow a hard copy document to be regenerated more effectively.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobashi’116 (US 2005/0105116), Nakagiri’799 (US 2002/0016799), Du’952 (US 2008/0018952) and further in view of Shiohara’482 (US 2007/0081182).
     With respect to claim 7, which further limits claim 1, the combination of Kobashi’116, Nakagiri’799 and Du’952 does not teach a user interface configured to receive print settings specified by a user, 15wherein the processing circuitry predicts whether the memory will run out of space for storing read images to be used in bookbinding printing, and in response to a prediction that the memory will run out of the space for storing the read images to be used in the bookbinding printing, receives, via the user interface, 20selection of a printing method made by the user from a plurality of options.  
     Shiohara’482 teaches a user interface configured to receive print settings specified by a user (Fig.8, item (B)), 15wherein the processing circuitry predicts whether the memory will run out of space for storing read images to be used in printing, and in response to a prediction that the memory will run out of the space for storing the read images to be used in the printing, receives, via the user interface, 20selection of a printing method made by the user from a plurality of options (Fig.8, item (B)).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kobashi’116, Nakagiri’799 and Du’952 according to the teaching of Shiohara’482 to provide a user interface to allow a user to configure the desired print setting for the bookbinding printing when the memory needed for the bookbinding printing is running low because this will allow the bookbinding printed to be executed more effectively.
Cited Art
     The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Fujiwara (US 2002/0015524) discloses a printing system has a scanner, a printer and a computer. The scanner transmits images to the computer and the computer transmits the received images to the printer for printing.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674